DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Status of Claims
Claims 1-6, 15, and 17 are currently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	cooling element in claim 1.
b.	heating element in claim 1.
cold air metering element in claim 2.
d.	mixing air metering element in claim 2.
e.	control element in claim 3.
f.	a control unit in claim 1.
g.	cooling element and heating element in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a.	cooling element will be interpreted as an evaporator in accordance with [0015] of applicant specification.
b.	heating element will be interpreted as a heating heat exchanger in accordance with [0014] of applicant specification.
c.	cold air metering element will be interpreted as a flap in accordance with [0018] of applicant specification.
d.	mixing air metering element will be interpreted as a flap in accordance with [0018] of applicant specification.
e.	control element will be interpreted as an actuator in accordance with [0019] of applicant specification.
f.	a control unit will be interpreted as a controller in accordance with [0028] of applicant specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the cold air metering element" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

For examination purposes, claim 15 will be interpreted as if depending on claim 2; which recite a cold air metering element.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 5176201 A).

Regarding claim 1:
Yamamoto discloses an air conditioning unit for air conditioning of a passenger compartment (Fig. 1, col. 2, L 60-62), comprising: 
a cooling element #3 for cooling air (col. 2, L 66-68); 
an air duct #1a downstream of the cooling element for guiding the air; 
a heating element #4, wherein the heating element projects only partially into the air duct (see Fig. 1 below) such that the air is conducted via a first air path in the air duct as a cooling air component past the heating element (see air “B”, Fig. 1, col. 3, L 28-29) and via a second air path in the air duct as a warm air component through the heating element (see air “A”, Fig. 1, col. 3, L 28-29); 
a mixing zone downstream of the heating element (see Fig. 1: air “A” and air “B” get mixed in the mixing zone), wherein both the cooling air component and the warm air component are received in the mixing zone (see Fig. 1); 
a plurality of air outlets (#7L, C, & R, Fig. 1) for discharging a plurality of partial air streams from the mixing zone into different regions of the passenger compartment (col. 3, L 28-33);
a cold air bypass #6 (see Fig. 1), which is guided past the heating element and the mixing zone (see Fig. 1: air “C” from the bypass #6 is discharged downstream of the heating element #4 and the mixing zone where air “A” and air “B” get mixed), wherein additional cold air is suppliable downstream of the heating element and the mixing zone by the cold air bypass (see Fig. 1 and description above), wherein the cold air bypass opens out past the mixing zone directly into a first one of the plurality of air outlets (see Fig. 1 and description above); and 
a control unit “c” (see Fig. 2) configured to control the cold air bypass (via louver #10, col. 3, L 19-27, and col. 4, L 1-4) such that a first one of the plurality of partial air streams in the first one of the plurality of air outlets differs in temperature from a second one of the plurality of partial air streams in a second one of the plurality of air outlets (see col. 5, L 2 – col. 6, L 36, with emphasis in col. 6, L 26-36: when louver #10 is open, the temperature of air blown through the outlets 7C, 7L, and 7R are different from one another. Also, when the louver #10 is closed, the temperature of the airflow provided at any of the plurality of outlets is different than the temperature of airflow at any other one of the plurality of outlets when the louver #10 is open).


    PNG
    media_image1.png
    545
    821
    media_image1.png
    Greyscale


Fig. 1 of Yamamoto Reproduced and Annotated

Regarding claim 2:
Yamamoto further discloses a cold air metering element #10 for adjusting a quantity of cold air which is supplied through the cold air bypass (col. 3, L 19-22), wherein downstream of the cooling element is arranged a mixing air metering element #5 for adjusting the warm air component and for adjusting the cooling air component (see Fig. 1, col. 3, L 2-4).

Regarding claim 15:
Yamamoto further discloses wherein the air conditioning unit is operable in a summer mode and in a winter mode, and the control unit “C” (see Fig. 2) is configured such that the cold air metering element #10 in the summer mode is completely closed and in the winter mode is set to supply the additional cold air via the cold air bypass (see col. 3, L 67 to col. 4, L 4. Also see description of operating mode of the cold air metering element #10 from col. 5, L 64 to col. 6, L 18).

Regarding claim 17:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 17, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 5176201 A) in view of Vincent (US 6607433 B2).

Regarding claims 3-4 & 6:
Yamamoto discloses all the limitations, except for wherein the cold air metering element #10 and the mixing air metering element #5 are adjusted by way of just one common final control element, wherein the final control element has a first working range in which the mixing air metering element is adjusted, and a second working range in which the cold air metering element is adjusted; wherein the cold air metering element and the mixing air metering element are mechanically coupled to each other.

In the same field of endeavor, Vincent teaches an air conditioning unit for air conditioning of a passenger compartment (Fig. 1-4), comprising a cooling element for cooling air (evaporator 10); an air duct downstream of the cooling element for guiding the air (air duct 12, spanning from #14 to #50, on Fig. 4 of Vincent Reproduced and Annotated below); a heating element (heating heat exchanger 16); a cold air bypass formed (see Fig. 4 below, col. 5, L43-44), which is guided past the heating element (see Fig. 4 below), for supplying additional cold air downstream of the heating element (see Fig. 4, and at least description of intermediate mode in col. 5, L 49-52), a cold air metering element #50 for adjusting a quantity of cold air which is supplied through the cold air bypass (Fig. 1-4, col. 6, L 16-18), wherein downstream of the cooling element is arranged a mixing air metering element #44 for adjusting the warm air component and for adjusting the cooling air component (see arrows in Fig. 1-4, col. 5, L 66 to col. 6, L36: plate 44 adjusts the warm air component and the cooling air component); wherein the cold air metering element 50 and the mixing air metering element 44 are adjusted by way of just one common final control element (see spindle 52, Fig. 2-4, operable to adjust the position of both elements 50 and 44. See at least col. 6, L 3-46); wherein the final control element 52 has two working ranges, which are a first working range, in which the mixing air metering element is adjusted (see Fig. 2-4), and a second working range, in which the cold air metering element is adjusted (see Fig. 2-4); and wherein the cold air metering element 50 and the mixing air metering element 44 are mechanically coupled to each other (Fig. 1-4, col. 6, L 3-46).

    PNG
    media_image2.png
    688
    1086
    media_image2.png
    Greyscale

Fig. 4 of Vincent Reproduced and Annotated

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Yamamoto with the cold air metering element #10 and the mixing air metering element #5 being adjusted by way of just one common final control element, wherein the final control element has a first working range in which the mixing air metering element is adjusted, and a second working range in which the cold air metering element is adjusted; wherein the cold air metering element and the mixing air metering element are mechanically coupled to each other; in the manner as taught by Vincent.

One of ordinary skills would have recognized that doing so would have allowed for the provision of a specific mixing ratio of cool air and warm air based on a desired temperature setting as suggested by Vincent (see abstract, col. 1, L 26-32, & 45-56); thereby, facilitating the operation of the air conditioning system.

Regarding claim 5:
Yamamoto discloses all the limitations, except for wherein the cold air metering element and the mixing air metering element are mechanically coupled to each other.

In the same field of endeavor, Vincent teaches wherein the cold air metering element 50 and the mixing air metering element 44 are mechanically coupled to each other (Fig. 1-4, col. 6, L 3-46, and rejection of claims 3-4 & 6 above).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Yamamoto with the cold air metering element #10 and the mixing air metering element #5 mechanically coupled to each other as taught by Vincent.

One of ordinary skills would have recognized that doing so would have allowed for the provision of a specific mixing ratio of cool air and warm air based on a desired temperature setting as suggested by Vincent (see abstract, col. 1, L 26-32, & 45-56); thereby, facilitating the operation of the air conditioning system.

Response to Arguments
Applicant's arguments filed on 4/30/2021 have been fully considered. 

Applicant submitted that claim 1 requires a control unit that is configured to control the cold air bypass such that a first one of the plurality of partial air streams in the first one of the plurality of air outlets differs in temperature from a second one of the plurality of partial air streams in a second one of the plurality of air outlets; which is not disclosed by Yamamoto.

The examiner respectfully disagree with such assertion from the applicant.

The examiner agrees with the applicant assertion that the control system C disclosed in Yamamoto provides for this functionality of preventing the temperatures of the air streams blown out through the plurality of outlet openings of the air outlets 7 from becoming nonuniform.

However, Yamamoto also clearly discloses in col. 6, L 26-36 that when louver #10 is open, the temperature of air blown through the outlets 7C, 7L, and 7R are different from one another. Furthermore, when the louver #10 is closed, the temperature of the airflow provided at any of the plurality of outlets is different than the temperature of the airflow at any other one of the plurality of outlets when the louver #10 is open.

Thus, the features of amended claims 1 and 17 remain well-known in the art.

All the claims in this application have been rejected as being anticipated/obvious over the prior art (see elaborated rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763